Citation Nr: 0607640	
Decision Date: 03/16/06    Archive Date: 03/29/06	

DOCKET NO.  03-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disorder, to 
include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from March 1951 to January 
1953.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004, at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.

The Board notes that in accordance with the provisions of 
38 C.F.R. § 20.900(c) (2005), this appeal has been advanced 
on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence of a nexus between 
any current low back disability, including degenerative disc 
disease, and the veteran's active service.


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease, 
was not incurred in or aggravated by active service and 
arthritis of the low back may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the veteran was sent a letter informing him of the 
requirements needed to establish entitlement to service 
connection.  He was told what evidence and information he was 
responsible for.  This letter preceded the initial rating 
decision on the issue dated in September 2001.

The Board notes that one of the main reasons why the case was 
remanded for further development in June 2004 was to ensure 
compliance with the requirements of the VCAA.  The veteran 
was sent letters to this effect dated in July 2004 and again 
in December 2004.  He was specifically told that if he had 
any evidence in his possession that pertained to the claim, 
he was to send it to VA.

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to help make a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record shows the 
veteran was accorded a comprehensive spinal examination by VA 
in January 2005.  The claims file was reviewed by the 
examiner and he indicated he spent an extensive amount of 
time reviewing old records.  The Board concludes that there 
is sufficient medical evidence on file on which to make a 
decision on the issue addressed herein.  The veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has not been secured.

Accordingly, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements and has 
obtained and developed all evidence necessary for an 
equitable disposition of the matter on appeal.  The appeal is 
thus ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service does not 
adequately support it, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, if a service served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 
10 percent or more within 1 year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between the current disability and 
an inservice disease or injury.  Sheddon v Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the fact that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran and his representative essentially maintain that 
while in service in 1951 he injured his back when he fell 
into a dry creek bed and landed on his canteen.  The majority 
of his service medical records were lost in the 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri.  
However, the report of separation examination in January 1953 
is of record.  No complaints were expressed regarding the 
back and clinical evaluation of the spine at that time was 
recorded as normal.

The post service medical evidence of record includes the 
report of an X-ray study of the skull, the cervical spine, 
and the lumbar spine done at a private hospital in January 
1957.  The radiologist stated there was "some herniation of 
nucleus pulposis (sic) into the inferior surfaces of the 
lower 4 bodies.  This has not changed any since the previous 
examination of November 1955."  However, there is no medical 
evidence of record earlier than January 1957.

The evidence of record discloses the veteran has received 
frequent evaluation for back pain since 1957 and has 
undergone a number of surgeries.

The post service medical evidence of record includes the 
report of a VA examination accorded the veteran in August 
2001.  The veteran stated that while in basic training in 
March 1951 he jumped into a creek bed and landed on his left 
side and back with a canteen jabbing into the small of the 
back.  He complained that he had significant back pain at 
that time and he received treatment at an Army field hospital 
for a couple of weeks.  He stated that he subsequently 
finished basic training and went on to serve in Korea until 
the time of his discharge in 1953.  He indicated that in the 
years following service discharge he had multiple accidents 
and other difficulties.  He referred to an automobile 
accident in 1957 in which he sustained an injury to the back 
as well as the neck and shoulders.  He reported that in the 
mid 1960's he underwent a lumbar laminectomy.  Additional 
back surgeries followed.  X-ray studies showed spinal fusion.  
The veteran was described as status post multiple surgeries 
on the back with incomplete resolution of symptoms or spinal 
stenosis.  With regard to whether the reported back injury 
and the veteran's history of symptoms would lead to his 
current back disorder, the examiner stated "it is very 
unlikely that his falling onto a canteen would lead him to 
have severe degenerative changes of nearly his entire lumbar 
spine and lead to spinal stenosis and subsequently neurogenic 
claudication."  The examiner stated this was so especially 
given the fact that the veteran complained essentially of 
back pain only with the incident with the canteen and did not 
suggest that he had significant leg pain at that point in 
time and the degeneration of the discs did not apparently 
begin until the mid 1960's.  The physician added that the 
veteran's work history suggested that he did a fair amount of 
manual labor postservice.  The examiner went on to indicate 
that it was "very hard" to believe that an injury from a 
canteen could have done more than injure the paraspinous 
muscles to some extent and would not lead to the diffuse 
degenerative changes the veteran had.  The examiner stated 
the diffuse degenerative changes were "more likely related to 
a long history of manual labor as well as being overweight 
and family history."  The examiner added that unless there 
were X-ray studies showing severe fractures or disruption of 
the disc spaces resulting from the report of injury in 1951, 
it would be very difficult to explain the presence of severe 
degenerative changes from one fall onto a canteen.

The veteran was accorded a spinal examination by VA in 
January 2005.  The claims file was examined by the examiner 
and he stated that he conducted an extensive amount of time 
reviewing old records.  The examiner noted the majority of 
the records were from the 1950's.  The physician referred to 
the aforementioned radiology report in January 1957 from the 
private facility.  He stated that the inference from the 
comment that there was some herniation of nucleus pulposus 
into the inferior surface of the lower bodies were typically 
referred to at the present time as Schmorl's nodes.  He 
stated these represented slight erosion of the end plates 
caused by disc material, or, in other words, nucleus 
pulposus.  However, he added, this was not an indication of a 
herniated nucleus pulposus of a pathologic fashion.  He 
stated it would be "impossible" to see a herniated nucleus 
pulposus on plain radiographs and therefore "I must 
speculate" that this report is referring to Schmorl's nodes, 
"which are a normal incidental finding."

The physician stated that the radiologist in the January 1957 
X-ray study also referred to some slight sclerosis of the 
lumbar spine with compression to the left, likely not having 
been changed from a previous examination.  The examiner 
stated that "once again, slight scoliosis also a normal 
finding."

Following examination, the physician opined that the 
veteran's severe lumbar spinal stenosis was "less likely than 
not" related to the veteran's inservice injury.  The 
physician agreed with the aforementioned opinion that a fall 
onto a canteen would not be sufficient to cause mechanical 
derangement which would lead the veteran to end stage 
degenerative disc disease and lumbar spinal stenosis.

Based on a longitudinal review of the evidence of record, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim of service connection for a low 
back disorder, to include degenerative disc disease.  The 
veteran himself contends that his back problems began in 1951 
when he fell into a dry creek bed and landed on his canteen.  
However, the physician who conducted a spinal examination of 
the veteran in August 2001 opined that it was "very unlikely" 
that the veteran's falling onto a canteen would lead him to 
have severe degenerative changes of nearly the entire lumbar 
spine and eventually lead to spinal stenosis and subsequent 
neurogenic claudication.  The examiner indicated that the 
evidence of record did not show the degeneration of the 
veteran's discs again until some time in the 1960's, a time 
several years following service discharge.  The physician 
added that he found it "very hard to believe" that an injury 
from a canteen could have done more than injure the veteran's 
paraspinous muscles to some extent and "would not lead to 
these diffuse degenerative changes."  He cited other factors 
such as the veteran's long history of manual labor, his being 
overweight, and a family history, for being more likely 
related to the diffuse degenerative changes then the fall on 
the canteen.  The veteran was accorded another spinal 
examination by another VA physician in January 2005.  He had 
access to the entire claims folder, including a number of 
post service medical records and specifically stated that he 
spent an extensive amount of time reviewing the old records.  
He agreed with the physician who conducted the 2001 
examination that a fall onto a canteen would not be 
sufficient to cause the veteran's various back difficulties.  
It was his opinion that it was "less likely than not" that 
the lumbar spinal stenosis was related to the veteran's 
reported inservice injury.  The veteran has submitted no 
medical evidence indicating a causal relationship.  The Board 
notes while the majority of the service medical records are 
not in the claims folder, the most important one that being 
the report of separation examination in January 1955, is 
available.  That examination report contains no reference 
whatsoever to any back complaints or abnormalities.

As noted above, the veteran's own assertions, and those of 
his representative, coming from individuals who are without 
medical training or expertise, do not constitute competent 
evidence.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the specialized knowledge of a trained 
physician.  A lay person is not competent to make a 
determination that a particular disability is a result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
38 C.F.R. § 3.159(b)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In sum, because there is no medical nexus opinion linking any 
current back difficulties to service, the preponderance of 
the evidence is against the claim.  There are two medical 
opinions of records and the end result of each is that there 
is no causal relationship between any current back problems 
and the veteran's active service, many years ago.  
Consequently, the doctrine of reasonable doubt is not for 
application, and service connection for a low back disability 
is not warranted.


ORDER

Service connection for a low back disability, to include 
degenerative disc disease, is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


